Title: From John Adams to John Jay, 24 February 1787
From: Adams, John
To: Jay, John


          
            Sir
            Grosvenor Square Feb. 24. 1787
          
          I do myself the Honour to transmit to Congress, a Letter from Mr Harrison, with an Account of Disbursements for Captain Erwin and his Associates on their return to Cadiz from their Captivity in Morocco. Situated as Mr Harrison was he had every motive of

Humanity, and love of his Countrymen to relieve their necessities, and it would be too Severe, if not unjust, to leave the burthen upon him. He is a Gentleman of much Merit, and I beg leave to recommend him and his Claim to Congress.
          With great Respect I have the honour / to be, dear sir, your most obedient / and obliged servant
          
            John Adams.
          
        